Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,240,467. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 5 of the current application is an obvious variation of claim 14 of U.S. Patent No. 11,240,467.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7, 9, 14-15, 17, 21 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Eskafi et al. (US 2020/0067993A1, hereinafter Eskafi).
Regarding claim 5, Eskafi discloses: A computer-implemented method for a timed video conference, the method comprising: receiving over a communication network a request from a first user device (201, fig. 2 and fig. 3)  to initiate a timed video conference with a second user device (201, fig. 2 and fig. 3) for a preset total length of time; transmitting over the communication network to the second user device an invitation to participate in the timed video conference (paragraphs: 0020); receiving over the communication network one or more commands (for example accepting the video call: paragraph: 0020) to participate in the timed video conference from at least the second user device; in response to receiving the one or more commands, initiating a streamed video conference between the first user device and the second user device and initiating a timer to count a length of time of the video conference (claim 5 recites a timer), the streamed video being rendered on an interface on the first user device and on the second user device (implied by video call; abstract; paragraph: 0022; claim 1), the interface displaying timer data representing the timer count; terminating the timed video conference at an end of the preset length of time (claim 5).
Regarding claim 14, Eskafi discloses: A communication server for facilitating a timed video communication, the communication server comprising: a processor (not shown, figs. 2-3, 6); and a memory (not shown, figs. 2-3, 6) having executable instructions stored thereon that when executed by the processor cause the processor to: receive over a communication network a request from a first user device (201, fig. 2 and fig. 3) to initiate a timed video communication with a second user device (201, fig. 2 and fig. 3); transmit over the communication network to the second user device an invitation to participate in the timed video communication (paragraph: 0020); receive over the communication network commands (for example accepting the video call: paragraph: 0020) to participate in the timed video communication from the first user device and the second user device; stream video and audio from the first user device and the second user device (implied by video call; abstract; paragraph: 0022; claim 1), the streamed video and audio rendered on an interface on the first user device and on the second user device, the call interface including a timer (claim 5 recites a timer) corresponding to a length of time remaining of a total length of time; and terminate the timed video communication at an end of the length of time remaining (claim 5).
Regarding claim 21, Eskafi discloses: Non-transitory computer-readable media comprising program code that when executed by a programmable processor (not shown, figs. 2-3, 6) causes execution of a method for facilitating a timed video communication, the computer-readable media (not shown, figs. 2-3, 6)  comprising: computer program code for receiving over a communication network a request from a first user device (201, fig. 2 and fig. 3) to initiate a timed video conference with a second user device (201, fig. 2 and fig. 3) for a preset total length of time (claim 5); computer program code for transmitting over the communication network to the second user device an invitation (paragraph: 0020) to participate in the timed video conference (paragraph: 0020); computer program code for receiving over the communication network one or more commands (for example accepting the video call: paragraph: 0020) to participate in the timed video conference from at least the second user device; computer program code for, in response to receiving the one or more commands, initiating a streamed video conference between the first user device and the second user device and initiating a timer to count a length of time (claim 5 recites a timer) of the video conference, the streamed video being rendered on an interface on the first user device and on the second user device, the interface displaying timer data (not shown) representing the timer count; and computer program code for terminating the timed video conference at an end of the preset length of time (claim 5).
Regarding claims 6-7, 9, Eskafi further discloses: wherein the request includes identification information, wherein the identification information includes at least one of a name, email address, username, and phone number (paragraph: 0015; claim 1), wherein the interface comprises a client application implemented as a native application or a web application (paragraphs: 0008; 0021).
Regarding claims 15, 17, Eskafi further discloses:  wherein the request includes identification information including at least one of a name, email address, username, and phone number (paragraph: 0015; claim 1), wherein the call interface comprises a client application implemented as a native application or a web application (paragraphs: 0008; 0021)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10, 16, 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskafi in view of Jeon (US 2020/0036940A).
Eskafi differs from claims 8, 10, 16, 18, 22 in that he does not specifically disclose: wherein the call interface includes functionality for selecting a camera source and an audio source providing a video stream and an audio stream used within the timed video communication, wherein the interface includes a first video window that displays a video stream originating from the first user device and a second video window that displays a video stream originating from the second user device.
However, Jeon discloses: wherein the call interface includes functionality for selecting a camera source and an audio source providing a video stream and an audio stream used within the timed video communication (paragraphs: 0094-0095), wherein the interface includes a first video window that displays a video stream originating from the first user device and a second video window that displays a video stream originating from the second user device (fig. 5A; paragraph: 0092)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Eskafi’s system to provide for: wherein the call interface includes functionality for selecting a camera source and an audio source providing a video stream and an audio stream used within the timed video communication, wherein the interface includes a first video window that displays a video stream originating from the first user device and a second video window that displays a video stream originating from the second user device as this arrangement would provide desirable interface for facilitating video communications as taught by Jeon.
Claim(s) 11-13, 19-20, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskafi in view of Bartkiewicz et al. (US 2015/0156150A1, hereinafter Bartkiewicz).
Eskafi differs from claims 11-13, 19-20, 23-24 in that he does not specifically disclose: further comprising updating the interface based on a status of the timer, wherein the preset total length of time comprises a minute, wherein initiating the timer comprises initiating the timer to count from zero to the preset total length of time.
However, Bartkiewicz discloses: further comprising updating the interface based on a status of the timer, wherein the preset total length of time comprises a minute, wherein initiating the timer comprises initiating the timer to count from zero to the preset total length of time (figs. 4I, 4J; paragraphs: 0062; 0065).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Eskafi’s system to provide for: further comprising updating the interface based on a status of the timer, wherein the preset total length of time comprises a minute, wherein initiating the timer comprises initiating the timer to count from zero to the preset total length of time as this arrangement desired interface for facilitating user interaction as taught by Bartkiewicz.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2016/0269504A1) to Johar et al. discloses system, method, and logic for generating graphical identifiers which teaches: [0035] Turning to FIG. 4C, FIG. 4C illustrates interface 405. The interface 405 includes, among other things, a plurality of listings 414aUSUS-e. Because each user profile may be simultaneously associated with a plurality of virtual conversations, this interface displays the plurality of virtual conversations (i.e., conversation records retrieved from database 204) for the user profile “Rebecca Bec”. In this example, the user profile “Rebecca Bec” is associated with at least five virtual conversations corresponding to each of listings 414a-e. Each listing includes indicia identifying a title of the corresponding conversation and identifies, at least a portion of, and last message transmitted by a participant in the conversation. The listing 414a includes interface component 428, indicia, button 424a, and timer 426a. The indicia in the listing 414a identify that the title of the virtual conversation is “Design Updates” and include, at least a portion of, a last message transmitted in the virtual conversation (i.e., in this case by the user “James”). Together, the button 424a and the timer 426a indicate that the conversation corresponding to listing 414a currently includes a video call associated. For example, one of the users in the conversation may have generated, using their corresponding endpoint, a request to initiate a video call within the communication data stream. The button 424a is operable to accept the video call (i.e., for the conversation titled “Design Updates”). When a selection is received at button 424a, the endpoint 400 generates (and/or retrieves) a user interface corresponding to the details of the “Design Updates” conversation (e.g., including message content) and also connect the endpoint 400 to the video call portion of the virtual conversation. Connecting the endpoint 400 to the video call portion of the virtual conversation may comprise the endpoint 400 streaming data from a camera and/or microphone coupled to the endpoint 400 to the one or more servers 202 for transmission to other endpoints involved in the conversation. The timer for 426a identifies an amount of elapsed time since the video call was initiated. In this case, the video call was initiated eight minutes and eight seconds ago (i.e., 08:08). The interface component 428 comprises a circle. A single vertical line that bifurcates the circle into halves and a single horizontal line extending only from the left side of the vertical line in bifurcates the left half of the circle into to quarters of the circle. The right half of the circle includes the number “6”, which identifies the number of user profiles involved in the virtual conversation. Within the two quarter circles are displayed, at least in part, a photo from of the two most active users user profiles in the virtual conversation. In this example, the number and photos provide the user with information on the amount of activity and active users within the meeting. However, in other examples the interface component or portion therein may identify any measure of a level of activity, photos of users who are first when all user profiles are sorted alphabetically (e.g., by first or last name), or other attributes of the virtual conversation. The listing 414b corresponds to the conversation record 206a in FIG. 2. The listing 414b includes interface component 428, indicia, button 424b, and timer 426b. The indicia in the listing 414b identify, at least a portion of the title of the virtual conversation “Improving Bandwidth” and include, at least a portion of, a last message transmitted in the virtual conversation (i.e., in this case by the user “Jeff”). The button 424b and the timer 426b operate in a manner similar to that described for listing 414a and are not repeated here only for the purpose of brevity. The listing 414c includes indicia identifying, at least a portion of the title of the virtual conversation “Client Presentation” and includes, at least a portion of, a last message transmitted in the virtual conversation (i.e., in this case by the user “Amy”). In addition, the listing 414c includes in indicia identifying a time at which the last message was transmitted within the communication session. In this case, the indicia identify that the last message was transmitted at 4:32 PM. The listing 414d corresponds to a virtual conversation including one other user (i.e., Thomas Jones). That is, the conversation corresponding to listing 414d includes, Thomas Jones and Rebecca Bec. The listing 414e includes indicia identifying, at least a portion of the title of the virtual conversation “Discuss Product Release” and includes, at least a portion of, a last message transmitted in the virtual conversation. In addition, the listing 414e includes in indicia identifying identify that the last message was transmitted at 3:35 PM. The listings 414a and 414b correspond to virtual conversations for which an ad-hoc meeting has been initiated (e.g., using a video call). Thus, the listings 414a and 414b include buttons (424a and 424b) and timers (426a and 426b), enabling joining the call and indicated en elapsed time since the call was initiated, respectively. The listings 414c, 414d, and 414e correspond to virtual conversations for which an ad-hoc meeting has not been initiated. Thus, the listings 414c, 414d, and 414e do not include such buttons and timers and instead include the time at which the last message was sent in the virtual conversation.
--(JP 2003-046966A) to Yamaura discloses supervising operation automatic charging method in video conference which teaches: [0004] In order to achieve the above-mentioned object, an automatic billing system for supervising work in a video conference according to the present invention is a television of one company or a plurality of agencies, which exchanges information on business contents under a franchise system. Between the telephone terminal device, the agency side video telephone terminal device and the headquarters side video telephone terminal device capable of exchanging information in a video conference individually, and between the agency side video telephone device and the headquarters side video telephone terminal device. A network line for communication, and the agency side video telephone terminal device specifies the address of the headquarters side television telephone terminal device via the network line, or the headquarters side video telephone terminal device is the agency side video telephone terminal device. By specifying the address of the head office side videophone terminal device and the agency side videophone terminal device A timer means for starting the charging timer when the videophone is started and ending the charging timer when the videophone is terminated, a charge display capable of displaying the connection charge by calculating the connection time and a predetermined charge Means and a supervising server having a memory means for storing information on the connection cost thereof, and charging a supervising charge in addition to a normal call connection charge to the agent side videophone device connected to the headquarters side videophone device. Is configured to. Further, the supervising server in the present invention can be configured so that the headquarter side television terminal device also serves as the supervising server. Further, the present invention is a headquarters side capable of exchanging information in a video conference individually with one or more agency-side video telephone terminal devices for exchanging information on business contents under a franchise system. The videophone terminal device and the telephone including the videophone device are connected by exchange so that the agency-side videophone device connects to the headquarters-side videophone device, or the headquarters-side videophone device is connected to the videophone terminal device. When a special telephone number is dialed to connect to the videophone device on the headquarters side, timer means for starting a charging timer when the connection starts and ending the charging timer when the connection ends.
It is composed of a charge calculation means for calculating a timer time and a special charge and a control means for an exchange device having a memory means for storing the charge information, and is usually provided in a videophone device on the agency side connected to the videophone device on the headquarters side. Is configured to charge a supervising charge in addition to the call connection charge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651